Case: 1:17-cv-03078 Document #: 832 Filed: 06/22/20 Page 1 of 18 PageID #:36844




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

SHURE INCORPORATED,

         Plaintiff,                               Case No.: 17-cv-03078

    v.                                            Judge Edmond E. Chang

CLEARONE, INC.,                                   Magistrate Judge Maria Valdez

         Defendant.


CLEARONE, INC.,

         Counter-Plaintiff,

    v.

SHURE INCORPORATED,

         Counter-Defendant.


               SHURE’S REPLY IN SUPPORT OF ITS
  MOTION TO AMEND FINAL INVALIDITY CONTENTIONS AS TO THE ’186
                           PATENT
     Case: 1:17-cv-03078 Document #: 832 Filed: 06/22/20 Page 2 of 18 PageID #:36845




I.        Introduction

          Shure’s opening memorandum laid out strong arguments in support of its proposed

amendment to add the MHA Solution to this case, explaining the good cause, showing diligence

and explaining the lack of prejudice. ClearOne’s opposition spends little time addressing these

points, instead primarily aiming to attack the status of the MHA Solution as prior art.1 It essentially

ignores Shure’s explanation of good faith rooted in judicial efficiency. Its argument as to diligence

is not rooted in any factual basis and relies on conjecture. And the prejudice ClearOne warns of

amounts to complaining about tasks it will need to do regardless of the outcome of this Motion.

That is because, as of last Friday, the same MHA prior art sought to be added to this case formally

became a component of Shure’s Invalidity Contentions as of right in the ’553 Case – where fact

discovery remains open and expert discovery awaits.2

          In this unique situation where a second case trails a first case with highly related patents

that will be consolidated at trial, Shure’s amendment will best promote judicial efficiency. Shure

intends to present the MHA Solution as an invalidating reference at trial with respect to the ’553

Patent regardless of the outcome of this Motion. Allowing Shure to similarly assert it against the

’186 Patent will best promote judicial efficiency and avoids a complicated and confusing scenario

where the jury is instructed to consider the MHA Solution with respect to the parent patent, but

not with respect to its highly similar continuation. Shure’s proposed amendment will conserve



1
      If ClearOne were right as to priority (which it is not), it would welcome the sought amendment so that
      it could be easily overcome. Notably absent from ClearOne’s Opposition is any dispute that the MHA
      Solution discloses every limitation of U.S. Patent No. 9,635,186 (the “’186 Patent”). Rather, what the
      MHA Solution shows is that “the ClearOne method” was developed and sold years before ClearOne
      purported to invent it.
2
      Ironically, it is ClearOne’s pending Motion to Amend its contentions (R. 807) that will cause the
      prejudice (to Shure) that ClearOne complains of here, because ClearOne’s amendment seeks to add
      issues that have no parallel or relevance in the ’553 Case where discovery remains open.

                                                      1
  Case: 1:17-cv-03078 Document #: 832 Filed: 06/22/20 Page 3 of 18 PageID #:36846




party resources, reduce prior art before the jury, and best serve the interests of justice. ClearOne

merely seeks to avoid addressing the MHA Solution because it invalidates the ’186 Patent.

II.       Relevant Facts

          In 2007, MH Acoustics previewed a conceptual signal processing solution to ShoreTel and

ECI. (R.770.) This resulted in a contract to develop the solution into executable code for use by

ShoreTel. Id. The code was developed by MH Acoustics and delivered to ShoreTel and ECI in

2008 along with specifications as to a 6-microphone array to be used with a particular SHARC

DSP processor for Analog Devices. Id. The term “MHA Solution” is used herein to describe that

which MH Acoustics developed and specified. In 2010, ShoreTel packaged the MHA Solution

into a commercial conference phone called the IP655.

          After learning about the MHA Solution in the ordinary course of fact discovery of the ’553

Case, Shure timely included the MHA Solution as a matter of right in its Final Invalidity and

Unenforceability Contentions, which it served last Friday. (See ’553 Case ECF 105; Ex. 1; Ex. 2.)

Thus, Shure will present the invalidity theory at issue to the jury at the presumed consolidated trial,

which ClearOne advocated for, in part, on the basis of substantial overlap between the ’186 and

’553 Patents. (See R. 742 at 17:20–23:2.) Fact discovery is not scheduled to close in the ’553 Case

until September 25, 2020, and expert discovery will follow the claim construction process that

extends through October. (’553 Case ECF 105.) ClearOne does not dispute that the Parties will

have ample opportunity to take fact discovery related to the MHA Solution and fully address it in

expert discovery in the ’553 Case. Nor does ClearOne suggest that, at the presumed consolidated

trial, it will be unable to present evidence obtained from these efforts with respect to the ’186

Patent.




                                                  2
  Case: 1:17-cv-03078 Document #: 832 Filed: 06/22/20 Page 4 of 18 PageID #:36847




III.   Argument

       A.      ClearOne’s Conclusory Attorney Argument Does Not Negate Shure’s
               Diligence

       What ClearOne’s arguments as to diligence completely miss is that Shure discovered the

MHA Solution in the regular course of fact discovery in the ’553 Case. During a properly noticed

third-party deposition taken May 12, 2020 in that case, Shure learned how the MHA Solution

practices each limitation of the asserted claims of the ’553 and ’186 Patents. Shure then moved

for leave to add this ground in the present case just 14 days later, just after receiving the signed

errata from the witnesses. (R. 770.) Shure did not learn this information prior to the deposition

because no publicly available document reveals the operation of the MHA Solution in sufficient

detail. Accordingly, no prior art search performed with respect to the ’186 Patent revealed the

MHA Solution. Thus, Shure was indeed diligent in responding to what it learned in the regular

course of discovery, realized the efficiencies in asserting the defense in both cases, and promptly

sought leave to amend where necessary.

       ClearOne misses the point, and criticizes Shure for not having discovered the MHA

Solution in the course of ’186 fact discovery. This is despite its later argument that “the Shoretel

IP655 [] does not trigger the public knowledge bar because the specifics of its operations were

concealed from the public.” (Compare R. 820 at 5, with id. at 8, n. 9.) Inexplicably, ClearOne

shows that Shure was aware of two unrelated products – the Eigenmike sold by MH Acoustics,

and a different conference phone sold by Mitel years earlier. (Id. at 2, 5). Neither of these would

lead to the IP655, much less the MHA Solution, without the benefit of hindsight. First, there are

no public references that might be found through a diligent search that connect MH Acoustics with

the IP655, so there is no reason that awareness of MH Acoustics would lead to the IP655 and its

operating software. (See, e.g., Ex. 3.) With respect to the Mitel phone, Mitel did not acquire


                                                 3
    Case: 1:17-cv-03078 Document #: 832 Filed: 06/22/20 Page 5 of 18 PageID #:36848




ShoreTel until 7 years after the IP655 was first offered for sale by ShoreTel. (See e.g., R. 771-1 at

90; R 820-12 at 3.) The notion that mere knowledge of an unrelated Mitel phone would warrant

investigation into technology developed and sold by an acquired company no longer in existence

is nonsensical.

        ClearOne’s attempt to distinguish Olesky is not persuasive. ClearOne notes that the Olesky

movant sought to amend within 3 months of the close of fact discovery. (R. 820 at 5–6.) But that

argument is not at all based on the concept of diligence. As ClearOne argues, diligence considers

both (1) when the moving party should have discovered the grounds for amendment; and (2) how

promptly the moving party sought leave to amend upon the discovery. (Id. at 4.) ClearOne does

not argue that Olesky is distinguishable on either of these grounds and instead attempts to

distinguish it on the basis of the time of the amendment relative to the case schedule. That is

irrelevant to diligence.

        Meanwhile, ClearOne’s case law relating to its diligence argument is easily

distinguishable. In Kolcraft Enters., Inc. v. Artsana USA, Inc., the movant sought leave to

supplement its already asserted invalidity grounds based on prior art devices with documents and

deposition testimony obtained from the third-party manufacturers of the devices not obtained until

after the deadline for final contentions passed. (Ex. 4 at 1–2, 6–7.) The movant did not deny that

it became aware of the basis for this discovery six months prior to the deadline for final

contentions. (R. 820-2 at 1.) In contrast, here, Shure discovered an entirely new ground for

invalidity during open discovery in a later-filed case and, as noted above, ClearOne makes no

credible argument as to why knowledge of the Eigenmike would have led Shure to the unrelated

MHA Solution.3


3
     ClearOne argues Shure was aware of the Eigenmike based on one slide of a 2012 presentation made by
     a Shure intern. (See R. 820-4 at SHURE282874, entitled “Internship Presentation.”)

                                                   4
 Case: 1:17-cv-03078 Document #: 832 Filed: 06/22/20 Page 6 of 18 PageID #:36849




       In British Telecomms. PLC v. IAC/InteractiveCorp, the “change in legal strategy” was the

appearance of new legal counsel on behalf of the accused infringer, which purportedly found the

new prior art publication after the deadline for final infringement contentions. No. 18-366-WCB,

2020 U.S. Dist. LEXIS 99888, at *2–*4 (June 8, 2020). Nearly all of the collected cases in British

Telecomms, similarly addressed change in counsel as the relevant change in legal strategy. Id at

*7-10. Shure has had no change in legal strategy. It continues to assert that Kellerman-01

invalidates the ‘186 Patent. (See, e.g., R. 771-1 at 35–64.) If anything, ClearOne’s litigation

strategy may have backfired. The impetus for this Motion was discovery in a related case, which

is on a delayed schedule because ClearOne placed the ’553 Patent into re-issue only to withdraw

it unchanged and assert it later. (See R. 1 at ¶¶ 43–50; R. 280; ’553 Case ECF 1.) ClearOne then

advocated for a consolidated trial (R. 742 at 17:20–23:2), and now cries foul that Shure discovered

prior art it wishes to assert at that trial in the ordinary course of discovery in the ’553 Case.

Importantly, none of ClearOne’s cases involve such a fact pattern. Diligence here should be

measured based on Shure’s acts in the ‘553 Case, which speak for themselves. Further, as

reiterated below, granting Shure’s Motion will not cause any delay in the case schedule.

       B.      Good Cause Exists for This Amendment

       Good cause exists for this amendment because it serves the interests of judicial economy

by conserving resources of both the Parties and the Court. Shure has included the MHA Solution

in its Invalidity Contentions in the ’553 Case, definitively making it a ground of invalidity that

will be subject to fact and expert discovery in that case, and eventually presented at trial. ClearOne

has chosen to assert very similar claims from the ’553 and ‘186 Patents. In this Court’s words,

“[asserted] Claim 1 of the ’553 patent has all the same elements as [asserted] Claim 7 of the ’186

patent, except for the last mic on limitation.” (R. 278 at 28 and n. 18.) Thus, the fact discovery the



                                                  5
    Case: 1:17-cv-03078 Document #: 832 Filed: 06/22/20 Page 7 of 18 PageID #:36850




Parties obtain with respect to the ’553 Patent will be similarly relevant to the ’186 Patent. The

Parties will also be able to present expert testimony and cross-examine opposing experts regarding

the MHA Solution in the ’553 Case, and apply that testimony as to both the ’553 and ’186 Patents.

Ultimately, any admissible evidence the Parties obtain with respect to the MHA Solution could be

presented interchangeably as to both patents at trial.

         Indeed, because the similarity of the asserted claims of the ’553 and ’186 Patents, the

arguments relating to their invalidity in light of the MHA Solution will also be very similar. The

Court and likely the jury will hear these arguments at least with respect to the ’553 Patent

regardless of the outcome of this Motion. Thus, it is judicially efficient that the Court and jury

consider these arguments as to the reciprocal claims in the ’186 Patent in lieu of the unrelated prior

art ground Shure is offering to forego.4           This also nullifies ClearOne’s argument that this

amendment will delay the case schedule. The aforementioned discovery, trial efforts, and time

necessary to complete the same shall occur with respect to the ’553 Case regardless of the outcome

of this motion, on the timeline of the ’553 Case schedule set by the Court. And due to the Court’s

strong presumption for a consolidated trial, these efforts will take place prior to trial regarding the

’186 Patent. Thus, because any additional effort ClearOne alleges to be necessitated by this

amendment will track the case schedule of the ’553 Case, Shure’s proposed amendment will cause

no delay.

         C.      The Merits of the MHA Solutions Ground

         Shure noted the strength of the new ground in the opening brief simply to provide context


4
     As explained below, ClearOne’s assertion that Shure seeks to add two grounds of invalidity is incorrect.
     But in any event, the math here is simple. There are presently five prior art invalidity grounds asserted
     against the ’186 Patent and three (or four if one accepts ClearOne’s position) against the ’553 Patent.
     Shure’s Motion eliminates one as to the ’186 Patent and asserts one (or two, per ClearOne) presently
     asserted against the ’553 Patent. No matter how you count it, the net effect is reduction of prior art
     grounds before the Court and jury by one.

                                                      6
    Case: 1:17-cv-03078 Document #: 832 Filed: 06/22/20 Page 8 of 18 PageID #:36851




for the Court to understand how the requested amendment relates to the asserted claims of the ’186

Patent in the same manner as those of the ’553 Patent, and thus how it furthers the interests of

judicial economy to assert it in both cases. ClearOne does not dispute that the MHA Solution

practices the asserted claims of the ’186 Patent. Instead it disputes whether the MHA Solution is

prior art.5 This is not proper argument for a motion to amend. However, it is easily rebutted.

                 i.      Shure’s Motion Seeks Leave to Add Only One Prior Art Solution

         The MHA Solution is the technology Shure seeks to assert. It is audio signal processing

software for use in conferencing that specifies use with a six element beamforming microphone

array to generate five fixed beams, followed by acoustic echo cancellation and noise suppression

on each of the five fixed beams, followed by a “Vote” function that uses voice activity detection

to select one or more signals for transmission. (R. 771-8 at 45:20–47:4, 50:13–54:3, 77:15–78:16

(beamforming), 49:1–50:9, 61:4–64:20 (acoustic echo cancellation and “Vote” function); R. 771-

10 at Fig. 1.) It further uses information about the far end to inhibit the selection of different echo-

cancelled signals during periods of far end dominance. (R. 771-8 at 65:14–66:22; R. 771-10 at Fig.

1.) The software obviously cannot operate without hardware, but becomes operative when

combined with the specified and readily available microphones and processor. (R. 771-8 at 90:20–

91:6.) This software was demonstrated as early as 2007, transferred to ShoreTel in 2008 and paid

for in 2009, and later sold to the public via the IP655 in 2010. (Id. at 21:13–22:4, 24:8–21 (2007

demonstration); R. 771-9 (invoice reflecting 2009 transaction); R. 771-6 at 95:19–96:3; R. 771-8

at 39:11–42:8, 70:14–17, 73:3–9, 96:8–24 (IP655 sale in 2010).) Whether the MHA Solution is

viewed as code and hardware specifications in 2008 or as a phone that incorporated that code and

hardware in 2010, any differences in these formats of the MHA Solution related only to when and


5
     ClearOne’s argument about the lack of strength is transparent. If the MHA Solution were easy to knock
     out, ClearOne would welcome it.

                                                    7
    Case: 1:17-cv-03078 Document #: 832 Filed: 06/22/20 Page 9 of 18 PageID #:36852




how the MHA Solution became prior art, not what the relevant underlying technology entailed or

how it practiced the asserted claims. To the extent it presents different legal or fact questions in

these two formats, it is certainly not the same level of difference that would be caused by the

assertion of two unrelated technologies.

                 ii.     ClearOne Has Failed to Establish The Priority Date of The ’186 Patent

         The dispute as to whether the ’186 Patent can claim priority to the ’553 Patent is well

documented. (R. 230 at ¶¶ 44–45, 50–70, 92–98; R. 771-1 at 27–29.) The ’186 Patent adds new

subject matter beyond that disclosed in the ’553 Patent, such that it cannot claim priority to the

’553 Patent. (R. 230 at ¶¶ 44–45, 50–70, 92–98; R. 771-1 at 27–29.) But even assuming arguendo

that it could, the earliest priority date the ’553 Patent can claim is its filing date of June 11, 2012,

because this is when it first added the unsupported yet claimed concept of selecting more than one

signal. (See, e.g., R. 771-1 at 22).) Yet, ClearOne goes even further than that. Instead of

suggesting a priority date coinciding with the filing date of the unsupporting provisional

applications (June 11, 2011), ClearOne suggests both the ’186 and ’553 Patents should receive a

priority date of August 18, 2010 – presumably based on the fact that this date appears on an

“appendix” filed with one of the provisional applications. (See, e.g., Ex. 5 at 3; R. 820-9 at ECF

pages 24–40.) Indeed, ClearOne asserts this date as if it is an established fact. (R. 820 at 8.)

ClearOne further suggests a conception date of “October, 2009” based on a much more thin version

of the same “appendix.” (Id.) But as revealed in his deposition, these are dates arbitrarily selected

by Dr. Ashutosh Pandey that the facts (and his memory) do not support.6

         Setting aside ClearOne’s contested priority claim with the USPTO, if ClearOne wishes to


6
     ClearOne represents that Dr. Pandey “testified that his invention was complete by ‘mid-2010,’ but Dr.
     Pandey was responding to a question asking when he had developed a definite and permanent idea of
     his invention. (Ex. 8 at 155:5–22.) Aside from the misrepresentation of this testimony, it completely
     undercuts ClearOne’s argument for a conception date of October 2009.

                                                    8
 Case: 1:17-cv-03078 Document #: 832 Filed: 06/22/20 Page 10 of 18 PageID #:36853




swear behind the date of its filings, it is ClearOne’s burden to establish an earlier date. See, e.g.,

Apator Miitors ApS v. Kamstrup A/S, 887 F.3d 1293 (Fed. Cir. 2018) (affirming holding that

inventor failed to prove entitlement to an earlier priority date.) There is strong evidence that

ClearOne will not be able to satisfy this burden. First, the “invention disclosure” ClearOne

represents as showing conception in October 2009 and reduction to practice by August 18, 2010

does not provide any indication that ClearOne had actually created a working embodiment of the

claimed invention. Indeed, Tracy Bathurst (Pandey’s co-inventor) testified that, at the time he left

ClearOne, the solution they were working on performed AEC on a single beam after selection.

        Q.      And again, did the BMA project that you were working on use per channel
                echo cancellation or echo cancellation after the selection?

        MS. MORROW:            Objection; form.

        A.      So we explored both scenarios because of the cost factor. So we were
                looking could we create a -- could we create an algorithm that could take
                post beam or on a -- on a per beam basis. And I believe we -- at the time I
                left, the decision was made that we were not going to invoke the cost of
                putting an echo canceler on every beam and that it would be post the
                beamforming process.

(Ex. 6 (Bathurst Tr.) at 54:15 – 55:1.)

        A.      I'm not sure that it settled by the time I left; in fact, I know it hadn't been
                settled. But we had something implemented where a beam was selected and
                then it was fed into the echo canceler. So the selection was ahead of the
                echo canceler.

(Id. at 56:7–11.) Mr. Bathurst left ClearOne in June of 2011 (see Ex. 7), and the solution he

describes above would not have practiced the asserted claims, which all require per beam AEC

prior to selection.

        Second, Dr. Pandey, could not confirm when he wrote the “appendix,” and several versions

of it have been produced showing it expanding to its filed form over time. (See, e.g., Ex. 8 at

62:10–64:13.) The metadata accompanying a version close to that which was filed in June, 2011,


                                                  9
 Case: 1:17-cv-03078 Document #: 832 Filed: 06/22/20 Page 11 of 18 PageID #:36854




indicates that it was not even created until March 18, 2011. (Compare Ex. 9, with Ex. 12.) Indeed,

Dr. Pandey’s status reports corroborates that he was working on this “invention disclosure” in

March of 2011. (Ex. 10; Ex. 8 at 64:14–66:6.) Thus, the facts already available show that

ClearOne cannot support its claimed priority date. And ClearOne does not even attempt to suggest

a priority date that would affect the status of MH Acoustics’ sale of its Solution to ShoreTel in

2008 as prior art.

               iii.    ClearOne Misstates The Law Regarding The Applicability of The On-
                       sale Bar to Third-Party Sales

       The Federal Circuit and district courts have recognized that transactions just like the one

between MH Acoustics and ShoreTel may trigger the on-sale bar. In Special Devices, Inc. v. OEA,

Inc., the patentee ordered products from a third-party manufacturer prior to the critical date. 270

F.3d 1353, 1354 (Fed. Cir. 2001). The manufacturer built and began delivering the units to the

patentee prior to the critical date. Id. After the patentee sued the defendant for patent infringement,

the district court granted summary judgment that the sales by the third-party manufacturer

triggered the on-sale bar. Id. In affirming the application of the on-sale bar the Federal Circuit

reasoned that the text of section 102(b) makes no exception for sales by third parties, noting the

court had previously held that “even if a thief ‘stole’ the claimed invention and passed it on to an

innocent buyer, the innocent buyer’s subsequent offer to sell still triggered the plain language of

the on-sale bar.” Id. at 1355.

       In Abbott Labs. v. Geneva Pharms., Inc., an accused infringer asserted the on-sale bar on

the basis that a non-party to the lawsuit made three sales of the patented compound to

pharmaceutical companies other than the patentee prior to the critical date. 183 F.3d 1315, 1317

(Fed. Cir. 1999). These transactions did not even specify the specific crystalline form of the

anhydrous compound sold, and the parties did not discover it was the patented compound until


                                                  10
 Case: 1:17-cv-03078 Document #: 832 Filed: 06/22/20 Page 12 of 18 PageID #:36855




they did their own independent testing years later. Id. The Northern District of Illinois (Judge

Gottschall) held these sales triggered the on-sale bar and the Federal Circuit affirmed. Id. at 1316,

1319. On appeal, Abbott argued the on-sale bar could not apply because the purchasers did not

know the subject matter of what they were buying. Id. at 1318. The Federal Circuit disagreed and

affirmed the district court’s invalidity finding. Id.

        Similarly, in Zacharin v. United States, an Army engineer designed, created, and tested an

invention for the Army on his own time. 213 F.3d 1366, 1368 (Fed. Cir. 2000). The Army later

contracted with a third-party to manufacture the invention more than one year prior to the critical

date. Id. Following a royalty dispute with the Army, the inventor obtained private counsel to

prosecute the patent, and once the patent issued, the inventor brought an action against the United

States seeking compensation for use of his patented invention. Id. at 1368–69. The trial court

found that the contract between the Army and the third-party manufacturer was a commercial sale

sufficient to trigger the on-sale bar and the Federal Circuit affirmed. Id. at 1370.

        These cases not only establish that third-party sales may trigger the on-sale bar under

102(b), but that they do not have to be public as ClearOne seems to allege. In each of Special

Devices, Abbott, and Zacharin, sophisticated parties made an invalidating sale pursuant to a

commercial transaction to which the public was not privy. In similar fashion, MH Acoustics sold

the invalidating Solution to ShoreTel pursuant to a commercial transaction that was no more secret

than the invalidating sales in Special Devices, Abbott, or Zacharin. Even if MH Acoustics’ sale

was subject to strictly followed non-disclosure agreement, it would not matter. In Abbott,

sophisticated drug manufacturers purchased the anticipatory material without even knowing what

they purchased. Id. at 1317. If the purchasers of the products did not know the contents of the

invalidating sale, surely the public was not aware of what was sold. Nevertheless, the Federal



                                                  11
    Case: 1:17-cv-03078 Document #: 832 Filed: 06/22/20 Page 13 of 18 PageID #:36856




Circuit still held that the third-party sale triggered the on-sale bar. Id. at 1318.

          In opposition, ClearOne mistakenly cites prior dicta of the Federal Circuit as conclusively

establishing that third-party sales implicate the public use prong rather than the on-sale bar.

Contrary to ClearOne’s argument, ResQNet and Caveney did not so hold.

          In In re Caveney, similar to the aforementioned cases, the Federal Circuit held that a prior

sale by a third party barred patentability. 761 F.2d 671 (Fed. Cir. 1985). In Caveney, an applicant

filed an interference against a competitor’s patent, and the competitor then petitioned for a public

use proceeding with respect to the applicant’s claimed invention. Id. at 673. The Patent Office

issued a decision holding the applicant’s invention anticipated because it was previously offered

for sale by a subsidiary of the competitor. Id. The decision was affirmed (id. at 674) and the

applicant appealed, in part, on the basis that an exception to the on sale bar exists where the sale

is kept secret. Id. at 675. The Federal Circuit rejected this argument and affirmed. In so

concluding, the court did note an exception where a patented method is kept secret and remains

secret after sale of an unpatented product made by the method where the sale is by someone other

than the patentee.7 Id. (emphasis added). The court indicated in a footnote that such a sale would

implicate the public use bar rather than the on-sale bar. Id. The court noted this public use

exception did not apply in Caveney, however, because the claimed invention had been disclosed

to the purchaser. Id. In any event, this dicta is irrelevant because MH Acoustics did reveal its

method to ShoreTel and ECI. (Ex. 11 at 78:17–79:9.)



7
      Caveney references W.L. Gore and D.L. Auld for this exception – both of which ClearOne reference in
      its opposition. W.L Gore does hold that third-party sale of an unpatented product by a patented method
      which is kept secret does not trigger the on-sale bar. W.L. Gore & Assoc., Inc. v. Garlock, 721 F.2d
      1540 (Fed. Cir. 1983). Like Caveney, however, D.L. Auld actually held the sale at issue to trigger the
      on-sale bar. D.L. Auld Co. v. Chroma Graphics Corp., 714 F.2d 1144 (Fed. Cir. 1983). None of these
      cases broadly hold that secret sales by third parties can never trigger the on-sale bar as ClearOne seems
      to represent.

                                                      12
 Case: 1:17-cv-03078 Document #: 832 Filed: 06/22/20 Page 14 of 18 PageID #:36857




       Later, in ResQNet.com, Inc. v. Lansa, Inc., the defendant claimed that an earlier version of

its allegedly infringing product was for sale prior to the critical date, and that this earlier version

triggered the on-sale bar. 594 F.3d 860, 866 (Fed. Cir. 2010). The district court found that this

earlier version sold by the defendant did not include all of the limitations of the claimed invention,

and therefore was not an invaliding reference. Id. at 866–67. Finding no clear error, the Federal

Circuit affirmed. In dicta, it cited Caveney for the notion that third-party sales implicate the public

use bar rather than the on sale bar. Id.

       In the cases cited by ClearOne as following the “rule” of ResQNet and Caveney, the district

courts unfortunately appear to have blindly followed the soundbite of ResQNet and Caveney as

opposed to their holdings. In contrast, district courts that carefully considered ResQNet and its

predecessors have recognized their colleagues error. See, e.g., FMC Techs., Inc. v. Onesubsea IP

UK Ltd., 412 F. Supp. 3d 706, 712–13 (S.D. Tex. 2019) (“The statement in ResQNet regarding the

‘public use’ provision of § 102(a)(1), like the statement in Caveney’s footnote was dicta. . . . The

Court has carefully considered the parties’ arguments, the language of § 102, and the holdings by

the Federal Circuit. The Court concludes, as the Federal Circuit has repeatedly, that the on-sale

bar is not limited to sales or offers for sale by the inventor or one under his control, but may result

from sales or offers for sale by an unrelated third party.”) Thus, ClearOne simply misstates the

law – the 2007-08 transaction between MH Acoustics and Shoretel indeed triggers the on-sale bar.

       D.      The Tasks ClearOne Equates to “Prejudice” Must Be Done Regardless of
               Whether The Court Grants This Motion, Not Because of It

       Due to the unique scenario whereby the ’553 Case trails this one yet deals with very similar

asserted claims, the traditional arguments as to prejudice are unavailing. In fact, granting the

Motion leads to the most efficient result for both Parties and the Court, and each of the prejudices

alleged by ClearOne are either manufactured and unrealistic, or impending regardless of the


                                                  13
 Case: 1:17-cv-03078 Document #: 832 Filed: 06/22/20 Page 15 of 18 PageID #:36858




outcome of this Motion.

       As discussed above, ClearOne’s argument that the MHA Solution constitutes two separate

prior art grounds is without merit. Its manufactured prejudice about lost resources based on this

assumption is therefore similarly meritless. ClearOne’s next argument that it will be prejudiced

by the re-opening of fact and expert discovery necessitated by this amendment is equally meritless.

Here, ClearOne relies on statements by Shure about the differences between the ’553 and ’186

Patents. (R. 820-8.) Shure made these statements when requesting additional discovery to address

enablement and written description defenses, where the significant differences in the specification,

figures and unasserted claims are relevant. In contrast, Shure’s present motion deals with prior art

invalidity that focuses directly on the asserted claims, which are highly similar. As explained

above, the Parties will undergo all discovery efforts that they would undergo with the ’186 Patent

during the ’553 Case. Any discovery related to the incremental “last mic on limitation” of the ’186

Patent could be seamlessly conducted and would add little, if any, additional effort. ClearOne will

be able to present any admissible evidence from this discovery with respect to the ’186 Patent at

the consolidated trial, and it provides no factual basis to disagree. ClearOne’s argument that this

amendment will delay the case fails for the same reason. The schedule of the ’553 Case will

control.

       ClearOne next suggests that “additional claim terms unique to the ’186 Patent may need to

be construed” (R. 820 at 12, 14), but provides absolutely no explanation to support this. Instead,

ClearOne tosses up a few terms that have already been extensively litigated in the course of this

case, and which the Court has already commented on, without providing any rationale as to how

assertion of the MHA Solution to the asserted ’186 Patent claims would call these terms back into

question. (See, e.g., R. 508 at 19–22; R. 520 at 17–20; R. 535 at 6–7; R. 613 at 13–14.) The Parties’



                                                 14
 Case: 1:17-cv-03078 Document #: 832 Filed: 06/22/20 Page 16 of 18 PageID #:36859




positions on “inhibit” and “while only the far end is active” are as clear as they are likely to get,

and assertion of the MHA Solution should not be used as a basis to change such positions.

Additionally, construction of “information” is unnecessary. Beyond the fact that the parties have

extensively argued what “information” means in the context of the far end (id.), ClearOne has

failed to identify anything in the MHA Solution that calls into question the meaning of this

common term.

       In sum, and unlike the situation with ClearOne’s co-pending Motion to Amend contentions

where it seeks new expert discovery that has no relation to the ’553 Case, ClearOne has failed to

identify any true prejudice here, or any reason that Shure’s Motion does anything other than work

toward streamlining prior art defenses for trial.

IV.    Conclusion

       Because this amendment was made diligently, will best promote the interests of judicial

economy, and will cause no undue prejudice to ClearOne, Shure respectfully request the Court

grant its Motion for Leave to Amend its Invalidity and Unenforceability Contentions, and deem

the version submitted with its Motion as active in this case.




                                                    15
Case: 1:17-cv-03078 Document #: 832 Filed: 06/22/20 Page 17 of 18 PageID #:36860




Dated: June 22, 2020             Respectfully Submitted,

                                 By: /s/ Mike R. Turner
                                     One of the Attorneys for Defendant,
                                     SHURE INCORPORATED

                                     Bradley F. Rademaker
                                     Mike R. Turner
                                     Tanvi Patel
                                     Charles K. Shih
                                     Andrew Wood
                                     NEAL, GERBER & EISENBERG LLP
                                     Two North LaSalle Street
                                     Suite 1700
                                     Chicago, Illinois 60602
                                     Telephone: (312) 269-8000
                                     Email: Shure_ClearOneLit@nge.com

                                     Vladimir I. Arezina
                                     VIA Legal, LLC
                                     1237 W. Madison St.
                                     Chicago, IL 60607
                                     (312) 574-3050
                                     vladimir@arezina.com




                                      16
 Case: 1:17-cv-03078 Document #: 832 Filed: 06/22/20 Page 18 of 18 PageID #:36861




                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on June 22, 2020, a copy of the foregoing

document was filed electronically through the Court’s Electronic Case Filing System, and service

of this document is being made upon all counsel of record in this case by the Notice of Electronic

Filing issued through the Court’s ECF System, on this date.



                                                    /s/ Andrew C. Wood__________________
                                                    Counsel for Plaintiff / CounterDefendant
                                                    Shure Incorporated




                                               17
